UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 RICARDO CAJERO TORRES, et al.,

                                        Plaintiffs,                 19 Civ. 2532 (PAE) (RWL)
                        -v-
                                                                              ORDER
 SUSHI SUSHI HOLDINGS INC., et al.,

                                        Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Clerk of Court is respectfully directed to attempt to locate pro bono counsel to

represent defendants Igor Grinberg and Angeline Herrera at the trial in this case scheduled for

September 7, 2021, as a backup to the criminal trial also scheduled for that day.

                                      LEGAL STANDARD

       Federal law provides that the courts "may request an attorney to represent any person

unable to afford counsel." 28 U.S.C. § 1915(e)(l). Unlike in criminal cases, in civil cases, there

is no requirement that courts supply indigent litigants with counsel. Hodge v. Police Officers,

802 F.2d 58, 60 (2d Cir. 1986). Instead, the courts have "broad discretion" to decide whether to

seek pro bona representation for litigants who cannot afford their own counsel. Id Even if a

court does believe that a litigant should have a free lawyer, it has no authority to "appoint"

counsel in civil cases, but instead, may only "request" that an attorney volunteer to represent a

litigant. Mallardv. US. Dist. Ct.for the S. Dist. ofIowa, 490 U.S. 296, 301-310 (1989).

Moreover, courts do not have funds to pay counsel in civil matters. Courts must therefore

request the services of pro bona counsel sparingly, and with reference to public benefit, in order

to preserve the "precious commodity" of volunteer-lawyer time for those litigants whose causes

are truly deserving. Cooper v. A. Sargenti Co., Inc., 877 F.2d 170, 172-73 (2d Cir. 1989).
       In Hodge, the Second Circuit set forth the factors a court should consider in deciding

whether to request pro bona counsel for a litigant who cannot afford counsel. 802 F .2d at 61-62.

The litigant must first demonstrate that he or she is unable to pay for legal services, for example,

by successfully applying for leave to proceed informa pauperis. The court must then consider

whether the litigant's claim "seems likely to be of substance"-"a requirement that must be

taken seriously." Id. at 60-61. If these threshold requirements are met, the court must next

consider such factors as:

       the indigent's ability to investigate the crucial facts, whether conflicting evidence
       implicating the need for cross-examination will be the major proof presented to the
       fact finder, the indigent's ability to present the case, the complexity of the legal
       issues[,] and any special reason in that case why appointment of counsel would be
       more likely to lead to a just determination.

Id.; see also Cooper, 877 F.2d at 172 (listing factors courts should consider, including litigant's

efforts to obtain counsel). In considering these factors, each case must be decided on its own

facts. See Hodge, 802 F.2d at 61.

                                          DISCUSSION

       The individual defendants have been unable to pay their original, retained counsel, and at

several conferences, including one this week, not only represented to the Court that they lack the

funds to pay any counsel for legal services, but credibly stated that Igor Grinberg is on the verge

of bankruptcy and intends to file for bankruptcy in the event of any monetary judgment against

him in this case. The individual defendants therefore qualify as indigent for purposes of the

Hodge factors.

       In the Second Amended Complaint, plaintiffs assert a variety of claims under the Fair

Labor Standards Act ("FLSA") and New York Labor Law ("NYLL") against both defendants,

including that defendants failed to pay them the minimum wage and overtime payments. See

Dkt. 37 ("SAC"). Defendants deny all of these claims. They have denied at several conferences

                                                 2
that Herrera has any managerial role that could subject her to liability as an employer under

either the FLSA or NYLL, and contend that there is no evidence to that effect in the record.

See also, e.g., Dkt. 95 at 3-4. And they have described substantial evidence they contend shows

that they are not liable for the violations plaintiffs allege. See, e.g., Dkt. 84 at 8-9; Dkt. 95 at 2-3.

But because no party filed any dispositive motions in this case, it is now on the verge of trial.

See Dkt. 120 (notifying the parties that this case has second priority for trial on September 7,

2021 ). It thus seems likely that their defenses are "likely to be of substance." Hodge,

802 F.2d at 61-62.

        The Court similarly finds that the other Hodge factors weigh in favor of seeking pro bona

counsel for the individual defendants. Given the dearth of fact discovery taken in this case, see

Dkt. 50, and the parties' polar positions on the basic facts at issue, "conflicting evidence

implicating the need for cross-examination will," in all likelihood, "be the major proof presented

to the fact finder" at trial, Hodge, 802 F.2d at 60-61. Similarly, although the subject-matter of

this case does not appear likely to present particularly difficult legal issues, the impending trial

and the complexities presented by that posture makes defendants' "ability to present the case"

weigh strongly in favor of seeking pro bona counsel. Id. In sum, representation here would

"lead to a quicker and more just result by sharpening the issues and shaping examination." Id

at 61. Accordingly, the Court will endeavor to obtain pro bona counsel to represent the

individual defendants at trial.

                                            CONCLUSION

        For the foregoing reasons, the Court respectfully directs the Clerk of Court to attempt to

locate pro bona counsel to represent individual defendants Igor Grinberg and Angeline Herrera

at trial in this case. The Court advises defendants that there are no funds to retain counsel in civil



                                                    3
cases and the Court relies on volunteers. Due to a scarcity of volunteer attorneys, some time

may pass before counsel volunteers to represent defendants. Nevertheless, this litigation will

progress at a normal pace. If an attorney volunteers, the attorney will contact defendants

directly, but only after the Court has confirmed with defendants that pro bono counsel has been

secured. There is no guarantee, however, that a volunteer attorney will decide to take the case,

and defendants should be prepared to proceed with the September 7, 2021 trial pro se if no

counsel so decides (as discussed with the parties, that trial date remains subject to whether, inter

alia, the criminal trial that has priority over this case on September 7, 2021 goes forward or not).

Of course, if an attorney offers to take the case, it is entirely defendants' decision whether to

retain that attorney or not. The Court has established a Pro Bono Fund to encourage greater

attorney representation of prose litigants. See https://nysd.uscourts.gov/forms/pro-bono-fund-

order.

         SO ORDERED.



                                                              PAULA. ENGELMAYER
                                                              United States District Judge
Dated: July 9, 2021
       New York, New York




                                                  4
